Exhibit 10.2.10

 

December __, 2005

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Agreement (this “Agreement”), dated as of December __,
2005 (the “Effective Date”), between GrafTech International Ltd. (the
“Corporation”) and                                                   (the
“Participant”).

BACKGROUND

Reference is made to the GrafTech International Ltd. 2005 Equity Incentive Plan
(the “Plan”). A copy of the Plan has been made available to the Participant and
the terms of the Plan are incorporated herein by reference.

The Corporation has determined that it would be in the best interests of the
Corporation and its stockholders for the Corporation to compensate elected
non-employee directors of the Corporation by crediting them Restricted Stock
Units in lieu of receiving any award of Restricted Stock that may be made to
them in 2006. The Plan allows such awards and the Committee has authorized them.
The Participant has elected to defer receipt of the Restricted Stock and be
credited with Restricted Stock Units. The Corporation has accepted such
election. Each Restricted Stock Unit initially corresponds to one share of
Common Stock.

In consideration of the covenants contained herein and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties agree as
follows:

ARTICLE I

 

DEFINITIONS

Whenever capitalized terms are used in this Agreement, they shall have the
meanings set forth in this Agreement or, if not defined in this Agreement, as
set forth in the Plan.

“Beneficiary” shall mean one or more Persons designated in accordance with
Article IV to receive distribution hereunder upon the death of the Participant.

A “Change of Control” shall be deemed to occur if any of the following events or
circumstances shall occur:

 

(i)

Any one person, or more than one person acting as a group, acquires ownership of
stock (as determined under Section 318(a) of the Code) of the Corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Corporation; provided, however, that if any one person, or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of

 

 

 

 

 

 

 

 



 

the stock of the Corporation, the acquisition of additional stock by the same
person or persons is not considered to cause a Change in Control. This paragraph
applies only when there is a transfer of stock of the Corporation (or issuance
of stock of the Corporation) and stock in the Corporation remains outstanding
after the transaction.

 

(ii)

Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock (as determined under
Section 318(a) of the Code) of the Corporation possessing 35 percent or more of
the total voting power of the stock of the Corporation; provided, however, that
if any one person, or more than one person acting as a group, is considered to
own 35 percent or more of the total voting power of the stock of the
Corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a Change in Control.

 

(iii)

A majority of members of the Board (the “Incumbent Directors”) is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the Incumbent Directors; provided, that no other
Corporation is a majority shareholder of the Corporation.

 

(iv)

Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Corporation that have a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of the Corporation immediately
prior to such acquisition; provided, however, that a transfer of assets by the
Corporation is not treated as a Change in Control if the assets are transferred
to: (A) a shareholder of the Corporation (immediately before the asset transfer)
in exchange for or with respect to its stock; (B) an entity, 50 percent or more
of the total value or voting power of which is owned, directly or indirectly, by
the Corporation; (C) a person, or more than one person acting as a group, that
owns, directly or indirectly, 50 percent of more of the total value or voting
power of all outstanding stock of the Corporation; or (D) an entity, at least 50
percent of the total value or voting power of which is owned, directly or
indirectly, by a person described in the previous subsection (C). For purposes
of this paragraph, (1) gross fair market value means the value of the assets of
the Corporation, or the value of the assets being disposed of, determined
without regard to any liabilities associated with

 

 

-2-

 

 

 



 

such assets and (2) a person’s status is determined immediately after the
transfer of the assets.

 

For purposes of this definition:

 

(a)

A “person” shall be as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

(b)

Persons will be considered to be acting as a group if they are owners of a
Corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, with or involving the Corporation. If a person,
including an entity, owns stock in both companies that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in the
Corporation prior to the transaction giving rise to the Change in Control and
not with respect to the ownership interest in the other Corporation. Persons
will not be considered to be acting as a group solely because they purchase or
own stock of the Corporation at the same time or as a result of the same public
offering.

 

Notwithstanding the foregoing, solely for purposes of vesting of Restricted
Stock Units under this Agreement, “Change of Control” shall have the same
meaning as is set forth in the Plan.

“Election Form” shall mean the form established from time to time by the
Corporation that must be completed, signed and returned to and accepted by the
Corporation to make an election to forego an award of Restricted Stock in
exchange for an award of the Restricted Stock Units and to designate or change
Beneficiaries.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended (including any successor statute), and the rules and regulations
thereunder.

“Restricted Stock” shall mean shares of Common Stock covered by a Restricted
Stock Award which would be granted to the Participant by the Corporation under
the Plan in 2006.

“Restricted Stock Units” shall mean, subject to Section 2.4, restricted stock
units credited to the Participant pursuant to this Agreement.

“Termination Date” shall mean the date on which the Participant ceases to be a
director for any reason, including his or her failure to be reelected as a
director or his or her resignation or death.



 

 

-3-

 

 

 



 

 

ARTICLE II

 

CREDITING OF RESTRICTED STOCK UNITS

2.1  Crediting of Restricted Stock Units. Restricted Stock Units are hereby
credited to the Participant subject to the restrictions and conditions set forth
in this Agreement. The number of Restricted Stock Units credited shall be equal
to the number of shares of Restricted Stock awarded to the Participant (but for
deferral pursuant to the Election Form and this Agreement) on any date in 2006.

2.2    Value of Restricted Stock Units. The fair market value of each Restricted
Stock Unit on any date shall be the same as the Fair Market Value of a share of
Common Stock on that date.

2.3    Vesting of Restricted Stock Units.

(i)         The Restricted Stock Units shall vest (a) in accordance with the
vesting schedule for the corresponding Restricted Stock and (b) to the extent
not previously vested, immediately upon the occurrence of a Change of Control or
the Participant’s death, if earlier.

(ii)         The Committee or the Board may accelerate the vesting of any or all
Restricted Stock Units at any time and for any reason.

(iii)        Restricted Stock Units that are not vested as of the Termination
Date shall be forfeited and cancelled.

2.4    Dividends and Other Corporate Events.

(i)         Subject to Sections 2.4(ii) and 2.4(iii), if a dividend or
distribution of any kind is declared on shares of Common Stock and such dividend
or distribution is payable in whole or in part in cash, then the number of
Restricted Stock Units shall be increased by that number of Restricted Stock
Units equal to the division of the amount of such cash by the Fair Market Value
of a share of Common Stock for the payment date for such dividend or
distribution. References herein to “Restricted Stock Units” shall include such
additional Restricted Stock Units.

(ii)         If a dividend or distribution of any kind is declared on shares of
Common Stock payable in securities or other property, then the Corporation shall
cause adequate provision to be made so that, upon distribution of shares of
Common Stock with respect to the Restricted Stock Units, distribution shall also
be made, as nearly as practicable, of the same kind and amount of securities and
other property which would have been received thereon if such shares had been
distributed immediately prior to the record date for determining stockholders
entitled to receive such payment (together with all interest, dividends,
distributions and other rights which would have been received in respect of such
securities and other property from the issuer or other obligor thereof (and, to
the extent that cash would have been so received, interest on such cash at the
annual rate of 6%)). References herein to “Restricted Stock Units” shall

 

 

-4-

 

 

 



 

include such securities and other property, with such adjustments as may be
necessary or appropriate.

(iii)        If a merger, consolidation, tender or exchange offer,
recapitalization, reorganization or other business combination or corporate
event occurs which results in a change in the Common Stock but does not
constitute a Change of Control, then the Corporation shall cause adequate
provision to be made so that, upon distribution of shares of Common Stock with
respect to the Restricted Stock Units, distribution shall also be made, as
nearly as practicable, of the same kind and amount of securities and other
property which would have been received thereon if such shares had been
distributed immediately prior to the record date for determining stockholders
entitled to participate therein (together with all interest, dividends,
distributions and other rights which would have been received in respect of such
securities and other property from the issuer or other obligor thereof (and, to
the extent that cash would have been so received, interest on such cash at the
annual rate of 6%)). References herein to “Restricted Stock Units” shall include
such securities and other property, with such adjustments as may be necessary or
appropriate.

(iv)        Additional Restricted Stock Units, securities and other property
described in Sections 2.4(i), 2.4(ii) and 2.4(iii) shall be (a) vested or (b)
unvested (and subject to forfeiture) and thereafter become vested, to the same
extent as the Restricted Stock Units to which they relate.

(v)        If, in connection with any transaction described in Section 2.4(ii)
or 2.4(iii), shares of Common Stock are required to be transferred, exchanged,
cancelled or otherwise modified to receive payment thereunder or participate
therein, adjustments shall be made to the Restricted Stock Units and the shares
of Common Stock distributable in respect thereof as necessary or appropriate to
give effect to such requirement.

(vi)        The provisions of this Section 2.4 shall satisfy any requirements
under Section 3.3 of the Plan, unless otherwise expressly determined by the
Compensation Committee.

2.5    Rights as Stockholder. Neither the Participant nor any Beneficiary shall
have any rights as a stockholder (or security holder or property owner) with
respect to the Restricted Stock Units (or shares of Common Stock, securities or
other property) until shares of Common Stock (or securities or other property,
if any) are distributed in respect thereof.

2.6    Reversion. All Restricted Stock Units and shares of Common Stock (and
securities and other property, if any) which are forfeited pursuant to Section
2.3(iii) shall automatically (and without further action by the Corporation or
the Participant) revert back to the Corporation. Such shares shall thereupon
again constitute shares subject to (and available for future grant or award
under) the Plan.

 

 

 

-5-

 

 

 



 

 

ARTICLE III

 

DISTRIBUTION OF RESTRICTED STOCK UNITS

3.1    Distribution of Restricted Stock Units.

(i)         Except as otherwise provided in Sections 3.1(ii) and 3.1(iii), the
Restricted Stock Units shall be distributed to the Participant (or, if the
Participant shall have died, to the Beneficiaries) on the earliest to occur of:

(a)        the date designated by the Participant on his or her Election Form
that shall have been duly completed, signed and accepted (the “Distribution
Date”); or

(b)        the date that is five years after the Termination Date;

but in any event as promptly as practicable following the Participant’s death or
the occurrence of a Change of Control. The date on which a Change of Control
occurs is called the “Change of Control Date.” The earliest of the dates
described in the prior sentences of this Section 3.1(i) is called the “Payment
Date.”

(ii)         The Participant may change his or her Distribution Date by
completing, signing and returning to the Corporation a new Election Form so long
as: (i) such Election Form is accepted by the Corporation not later than one
year prior to the Distribution Date then in effect; (ii) for distributions other
than on account of death, the new Distribution Date is at least five years later
than the then current Distribution Date, and (iii) the change in Distribution
Date does not constitute an acceleration of payment except to the extent such
acceleration is permitted under Section 409A.

(iii)        The Board or the Committee may at any time accelerate the
distribution of the Restricted Stock Units; provided that no acceleration shall
be permitted to the extent it would not be permitted under the provisions of
Section 409A.

(iv)        The distribution of the Restricted Stock Units shall be effected by
(and only by) the distribution of the shares of Common Stock (and securities and
other property, if any) represented by such Restricted Stock Units. The shares
of Common Stock (and securities and other property, if any) distributed with
respect to such Restricted Stock Units shall be distributed in a single
distribution; provided, however, that any fractional shares (or securities or
other property) may, at the election of the Corporation, be distributed by
payment of cash in an amount that approximates the fair value thereof as
determined by the Corporation. For this purpose, the fair value of a Restricted
Stock Unit shall equal the Fair Market Value of the shares of Common Stock, if
any, represented thereby plus the fair value of the securities and other
property, if any, represented thereby as determined by the Corporation.

3.2    Withholding of Taxes. The Corporation shall either, at its election,
withhold or deduct from payments (or, if the Corporation so elects, from shares,
securities or other property) due to or held for the Participant or require the
Participant or the Beneficiaries to pay to the Corporation an amount equal to
all taxes and other governmental charges of any kind

 

 

-6-

 

 

 



 

required to be withheld or deducted with respect to any and all taxable income
and amounts attributable to distributions hereunder.

3.3    Discharge of Obligation. The completion of the distributions provided
herein to the Participant or the Beneficiaries shall fully and completely
discharge the Corporation from any and all further obligations under the Plan
and this Agreement with respect to the Restricted Stock Units and the Restricted
Stock.

ARTICLE IV

 

BENEFICIARY DESIGNATION

4.1    Beneficiary.

(i)         The Participant has designated the Beneficiaries set forth on the
Final Election Form (as defined in Section 4.1 (iii)). The Beneficiaries shall
share in distributions hereunder on an equal basis.

(ii)         The Participant may change his or her Beneficiaries at any time by
completing, signing and returning to the Corporation a new Election Form so long
as such new Election Form is accepted by the Corporation not later than the
earliest of the Distribution Date, the Termination Date or the Change of Control
Date. Notwithstanding anything in a prior Election Form or Agreement to the
contrary, such new Election Form shall supercede the Beneficiary designations in
all prior Election Forms and Agreements.

(iii)        Upon the acceptance by the Corporation of a new Election Form, all
previous Beneficiary designations shall be cancelled. The Corporation shall be
entitled to rely on the last Election Form designating a Beneficiary, filed by
the Participant and accepted by the Corporation prior to his or her death (the
“Final Election Form”).

4.2    No Beneficiary Designation. If the Participant fails to designate a
Beneficiary as provided in this Article IV or if all designated Beneficiaries
predecease the Participant or die prior to all distributions hereunder being
completed, then the Participant’s surviving spouse, if any, shall be deemed to
be the designated Beneficiary or, if the Participant has no surviving spouse,
the Participant’s estate shall be deemed to be the designated Beneficiary.

ARTICLE V

 

REGISTRATION OF SHARES

5.1      Registration.

(i)         Neither issuance nor the resale of the Restricted Stock Units or the
shares of Common Stock distributable with respect thereto have been registered
under any securities law. The Participant represents and warrants that he or she
is acquiring the Restricted Stock Units and such shares of Common Stock for
investment solely for his or her own account and not with a view to distribution
thereof. The Participant agrees that:

 

 

 

-7-

 

 

 



 

 

(a)        the Restricted Stock Units shall not be transferred, pledged or
otherwise disposed;

(b)        such shares of Common Stock shall not be sold, transferred, pledged
or otherwise disposed except pursuant to an effective registration under
applicable securities laws or an exemption therefrom;

(c)        if any of such shares are to be sold, transferred, pledged or
otherwise disposed pursuant to such an exemption, the transferor shall first
deliver to the Corporation an opinion of counsel satisfactory to the Corporation
as to the availability of such exemption; and

(d)        unless registration thereof is then in effect, all certificates
representing any of such shares shall bear restrictive legends, and the transfer
agent for the Common Stock shall be given stop transfer instructions, as
necessary or appropriate to ensure compliance with this Section 5.1.

(ii)         The Corporation may (but is not obligated to), at its own expense,
register under applicable securities laws the issuance or resale of the shares
of Common Stock (or securities, if any) distributable hereunder. The Corporation
may (but is not obligated to), at its own expense, maintain such registration
for such period of time as it may determine and terminate such registration at
any time.

5.2    Limitations on Resale Any resale of the shares of Common Stock
distributed hereunder shall be subject to (i) the continued effectiveness of
registration thereof, unless such resale shall be effected pursuant to an
exemption therefrom, and (ii) such blackout, insider trading, short-swing profit
or other restrictions on trading activity as the Corporation may impose or to
which the Participant may be subject, by law, under Corporation policies or
otherwise.

5.3    Indemnification. If the resale of shares of Common Stock distributed
hereunder is registered, the Participant and the Beneficiaries will indemnify
the Corporation, each of its directors and officers and each Person who Controls
the Corporation against all claims, losses, damages, expenses and liabilities
(or actions in respect thereof) arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any such
registration statement or statements, or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Corporation, each
of its directors and officers and each Person Controlling the Corporation for
all legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged statement) or omission (or alleged omission) is made in a registration
statement or a prospectus in reliance upon and in conformity with written
information furnished to the Corporation by the Participant or the Beneficiaries
with respect to them and expressly for use therein; provided, however, that the
liability of the Participant and the Beneficiaries under this Section 5.3 shall
be limited to the amount of proceeds received by the Participant and the
Beneficiaries in the resale giving rise to such liability.

 

 

 

-8-

 

 

 



 

 

5.4    Corresponding Provisions. Provisions corresponding to those under
Sections 5.1, 5.2 and 5.3 shall apply to all other securities distributable with
respect to the Restricted Stock Units.

ARTICLE VI

 

MISCELLANEOUS

6.1    Unsecured General Creditor. The Participant, the Beneficiaries and his,
her or its heirs, successors and assigns have no legal or equitable rights,
interests or claims in any properties or assets of the Corporation by reason of
this Agreement. The Corporation’s obligations under this Agreement are merely
that of an unfunded and unsecured promise to make the distributions required
hereby.

6.2    Nonassignability. Neither the Participant nor any other Person shall have
any right to commute, sell, assign, transfer, pledge, anticipate or otherwise
encumber or alienate in advance of actual receipt, the shares of Common Stock
(or securities or other property, if any) distributable hereunder. Subject to
Section 6.7, no part thereof shall, prior to actual distribution, be: (i)
subject to seizure, attachment, garnishment or sequestration for the payment of
any debts, judgments, alimony or separate maintenance owed by the Participant or
any other Person; (ii) transferable by operation of law in the event of the
Participant’s or any other Person’s bankruptcy or insolvency; or (iii)
transferable to a spouse as a result of a property settlement or otherwise.

6.3    No Retention. Nothing contained in this Agreement shall be deemed to give
the Participant the right to continue in the service of the Corporation as a
director or to restrict the termination of such service.

6.4    Successors. This Agreement shall bind and inure to the benefit of the
Corporation and its successors and assigns and the Participant, the
Beneficiaries and his, her or its heirs, successors and assigns.

6.5    Validity. If any provision of this Agreement is held to be illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions hereof and this Agreement shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

6.6    Incompetent. If the Corporation determines that Restricted Stock Units
are to be distributed to a minor, a Person declared incompetent or a Person
incapable of handling the disposition of his or her property, the Corporation
may direct distribution of such Restricted Stock Units to the guardian, legal
representative or Person having the case and custody of such minor, incompetent
or incapable person. The Corporation may require proof of minority,
incompetence, incapacity or guardianship prior to distribution of such
Restricted Stock Units.

6.7    Court Order. To the extent permitted under relevant law including, but
not limited to, Section 409A, the Corporation is authorized to make
distributions as directed by court order in any action in which the Corporation
has been named as a party; in addition, if a court determines that a spouse or
former spouse of the Participant has an interest in this Agreement in

 

 

-9-

 

 

 



 

connection with a property settlement or otherwise, the Corporation shall have
the right, notwithstanding any election made by the Participant, to immediately
distribute the spouse’s or former spouse’s interest in this Agreement to that
spouse or former spouse.

6.8    Notices. All notices to a party must be given in writing and shall be
deemed to have been duly given when delivered by hand or three days after
deposited in the mail, postage prepaid or, in the case of telecopy or email
notice, when received, addressed as follows or to such other address as to which
the intended receiving party shall have duly given notice to the notifying party
hereunder:

(i)

If to the Corporation, to the following address:

 

 

GrafTech International Ltd.

 

Brandywine West Bldg., Suite 301

 

1521 Concord Pike

 

Wilmington, Delaware 19803

 

Attn: General Counsel

 

Telecopy: (302) 778-8238

 

Email: karen.narwold@graftech.com

 

with a copy to:

 

UCAR Carbon Corporation Inc.

 

12900 Snow Road

 

Parma, Ohio 44130

 

Attn: Human Resources

 

Telecopy: (216) 676-2143

 

Email: brian.blowes@graftech.com

(ii)

If to the Participant, to his or her most recent primary residential address or
business telecopy or email address as shown on the records of the Corporation.

 

6.9    Amendment. This Agreement may be amended only by a writing executed by
the parties which specifically states that it is amending this Agreement, except
that this Agreement may be amended by a writing executed by the Corporation
which so states if such amendment is not adverse to the Participant or relates
to administrative matters.

6.10  Governing Law and Interpretation. Subject to ERISA, this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Delaware applicable to contracts made and to be performed therein
without regard to the conflicts of law principles thereof. Whenever the word
“including” is used herein, it shall be deemed to be followed by the phrase
“without limitation”. Unless otherwise specified herein, all determinations,
consents, elections and other decisions by the Corporation, the Board or the
Committee may be made, withheld or delayed in its sole and absolute discretion.
Notwithstanding the foregoing, or any other provision of this Agreement or the
Plan, it is intended that all deferrals under this Agreement satisfy the
provisions of Section 409A, and this Agreement shall be interpreted and
administered, as necessary, to comply with such provisions.

 

 

 

-10-

 

 

 



 

 

6.11  Titles. Titles are provided herein for convenience of reference only and
are not to serve as a basis for interpretation or construction of this
Agreement.

6.12  Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective whether received in original form or by telecopy or other electronic
means.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.

 

 

 

PARTICIPANT

GRAFTECH INTERNATIONAL LTD.

 

___________________________________ 

Signed

Name:_________________________  

Home Address:__________________

By: ____________________________  

Name: _________________________  

Title: ___________________________

 

 

 

 

-11-

 

 

 

 

 